DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Applicant’s remarks focus on the “mixing of fuels”.   Applicant’s remarks are not substantiated by the language of the claims.   The claims do not positively recite a mixture of fuels.   The claims at best require a connection “for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel”.  The intended use limitation merely requires that the device could be used for the described function if so desired.  Mixing of fuels is not a positively required feature.  
Applicant argues that Schmidt teaches away from mixing of fuels.  Applicant’s arguments misrepresent the teaching of the reference.   ¶162 and of the ¶163 of the Schmidt reference discuss Fig. 2, the fuel tubes 120 and 130 and the seals there between and avoiding mixing within internal fuel pipe of the burner.  Schmidt teaches to avoid mixing fuels in this particular location in the burner but does not broadly teach away from any mixing of fuels.   ¶163 of Schmidt states that no mixing of fuel or air occurs within the internal volume of the internal pipe. However ¶186 of Schmidt teaches mixing occurring in the appropriate zones.  
Applicant’s argument that Nakamura does not deliver a mixture of said first fuel and said second fuel is not substantiated by the language of the claims.  
Applicant argues that Nakamura teaches a single fuel feed to the burner.  Examiner respectfully disagrees.  Nakamura expressly teaches multiple fuel feeds to the burner (20, 8, 7, 10, Fig. 1).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-10 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al US20100074838 in view of Schmidt et al US20170346107.
Regarding claim 1, Nakamura et al US20100074838 teaches a fuel cell system (Fig. 1, ¶27) comprising:
A burner assembly (Fig. 1, burner 2) comprising a first fuel passageway (Fig. 1, 19 or 7a) and a second fuel passageway (Fig. 1, Fig. 1, corresponding to 8 and 11)
wherein said system further comprises at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet (Fig. 1, at least valve 9).
Nakamura does not expressly disclose the burner assembly with
(i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end,
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end, 

(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume, and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume, 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume; and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume; 

Schmidt et al US20170346107 discloses a burner for use in a fuel cell system comprising: 
a burner assembly comprising: 
(i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end (¶14), 
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end (¶14, iii), 
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough (¶14, iv), 
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume (¶14, v), and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume (¶14, v-a), 

(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume (¶14, v-c); 

Schmidt does not expressly disclose wherein said system further comprises at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet.
Schmidt teaches that this burner is particularly beneficial in systems which utilize  a hydrogen rich fuel and a fuel cell off gas (¶9) and provides the benefits of low emissions while coping with various air flows and maintaining flame stability (¶10 and ¶11).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nakamura with burner assembly as taught by Schmidt since doing so amounts to a simple substitution of known burners in the art and would result in the benefits of low emission and improved flame stability.   
Regarding claim 2, the previously combined references teach the system of claim 1, wherein said system comprises a three- way valve for selective connection of said first fuel passageway to said second fuel passageway (Nakamura Fig. 1, valve 9).
Regarding claim 3, the previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said mixer, and said mixer is an axial swirl mixer comprising a plurality of vanes having a first side opening into said first volume, and a second side opening into said second volume (Schmidt, ¶14, Fig. 2, v-a).
Regarding claim 4, the previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said burner plate, and said burner plate comprises a 
Regarding claim 5, the previously combined references teach the system of claim 1, further comprising a fuel cell stack, wherein said first fuel comprises a fuel gas that has not passed through said fuel cell stack (Nakamura Fig. 1, city gas flows to the burner 2 through 7a and 10 without passing through the fuel cell stack 6).
Regarding claim 6, the previously combined references teach the system of claim 1, wherein said second fuel is an anode off- gas from a fuel cell stack of said fuel cell system (Nakamura Fig. 1, anode 6a off gas passes through 11).
Regarding claim 7, the previously combined references teach the system of claim 1, further comprising an off-gas pipe system connecting an outlet of an anode of a fuel cell stack to said second fuel inlet for delivery of said second fuel to said second fuel inlet, wherein said second fuel passageway forms part of said off- gas pipe system (Nakamura Fig. 1, anode 6a pipe system comprising at least 11 represents an off-gas pipe system).
Regarding claim 8, the previously combined references teach the system of claim 1, further comprising a first gas pipe system connecting a fuel gas source to said first fuel inlet for delivery of said first fuel gas to said first fuel inlet, wherein said first fuel passageway forms part of said first gas pipe system (Fig. 1, city gas supply and pipe system corresponding to at least 14).
Regarding claim 9, the previously combined references teach the system of claim 8, wherein said first fuel is any one or more of mains supplied gas, natural gas, start-up fuel and top-up fuel (Nakamura Fig. 1, city gas is equivalent to mains gas).
Regarding claim 10, the previously combined references teach the system of claim 1, wherein said connection comprises a bypass line that extends from said first fuel passageway to said second fuel 
Regarding claim 18, the previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is a nozzle (Schmidt, ¶66).
Regarding claim 19, the previously combined references teach the system of claim 18, wherein said at least one nozzle is defined by at least one hole in its said respective fuel inlet (Schmidt, ¶66).
Regarding claim 20, the previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is an orifice in, respectively, said first fuel pipe or said second fuel pipe (Schmidt, inlet 125 or inlet 135, Fig. 2, ¶158-159).
Regarding claim 21, the previously combined references teach the system of claim 20, wherein said first, and/or second, fuel inlet is not positioned at an end of its respective fuel passageway, but is positioned along its respective fuel passageway (Schmidt, ¶66).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762